Citation Nr: 1040744	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-37 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increase in non-service-connected disability 
pension benefits based on unreimbursed medical expenses for the 
calendar years 2003 and 2004.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2008 rating decision of the Department of Veterans 
Affairs (VA) Pension Management Center (PMC) in Milwaukee, 
Wisconsin.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Satisfactory evidence of the Veteran's unreimbursed medical 
expenses for the calendar years 2003 and 2004 was received by the 
PMC on June 28, 2008, but no earlier.


CONCLUSION OF LAW

Entitlement to an increase in non-service-connected disability 
pension benefits based on unreimbursed medical expenses for the 
calendar years 2003 and 2004 is not established.  38 U.S.C.A. 
§§ 501, 5107; 38 C.F.R. §§ 3.660, 3.661.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), 
are not applicable to a Veteran's claim of entitlement to 
increased non-service-connected disability pension benefits 
currently on appeal because this claim turns on a matter of law 
and not on the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Consequently, the Board is not required to 
address the PMC's efforts to comply with the VCAA with respect to 
the issue here on appeal.  It is noted that the relevant facts in 
this case are not in dispute.  The Veteran does not dispute the 
date he submitted evidence of his 2003 and 2004 medical expenses, 
which is controlling in this case regardless of any notice or 
assistance that VA could have theoretically provided him.  

Disability pension will be paid to a veteran of a period of war 
who meets statutorily-defined service, net worth, and annual 
income requirements; and who is permanently and totally disabled 
from non-service-connected disability not the result of willful 
misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.

The purpose of VA pension benefits is to provide a subsistence 
income for veterans of a period of war who are totally disabled 
and who are otherwise unable to maintain a basic, minimal income 
level.  Pension benefits are based upon total family income and 
the amount of pension benefits is adjusted based upon the number 
of dependents the veteran supports.  Recipients of pension income 
are required to report any changes in income and number or status 
of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 
1522.

Under the law, the maximum annual rate of improved (non-service-
connected) pension payable to a veteran varies according to the 
number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an 
entitled payee is based on the amount of countable income 
received.  Pension is payable at a specified annual maximum rate, 
which is reduced on a dollar for dollar basis by income on a 12-
month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.23.

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a dependent 
spouse and, with certain exceptions, the annual income of each 
child of the veteran in his custody or to whose support the 
veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).

Payments of any kind, from any source, shall be counted as income 
during the 12-month annualization period in which it was received 
unless it is specifically excluded by regulation.  38 C.F.R. §§ 
3.271, 3.272.  The maximum annual rates of improved pension are 
specified by statute in 38 U.S.C.A. § 1521, as increased from 
time to time under 38 U.S.C.A. § 5312.  Each increase of the 
maximum annual rates of improved pension under 38 U.S.C.A. § 5312 
is published in the "Notices" section of the Federal Register.  
38 C.F.R. § 3.23(a). 

For purposes of calculating pension benefits, total income may be 
reduced by amounts equal to amounts paid by a veteran for 
unreimbursed medical expenses, to the extent that such amounts 
exceed five percent of the maximum annual rate of pension.  38 
U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).

Where the claimant's actual income did not permit  payment, or 
payment was made at a lower rate, for a given 12-month  
annualization period, pension or dependency and indemnity 
compensation  may be awarded or increased, effective the 
beginning of the next 12- month annualization period, if 
satisfactory evidence is received within that period.  38 C.F.R. 
§ 3.660(b)(2).

Discontinuance of dependency and indemnity compensation (DIC) or 
improved pension shall be effective the first day of the 12- 
month annualization period for which income (and net worth in an 
improved pension case) was to be reported or the effective date 
of the award, whichever is the later date.  38 C.F.R. 
§ 3.661(b)(2)(1).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA. When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
Since January 1, 1987, the Veteran has been in receipt of non-
service-connected disability pension.  See March 1987 rating 
decision.  He has, however, been in receipt of less than the 
maximum rate, particularly during calendar years 2003 and 2004.  

A review of the record discloses that prior to May 2003, the 
Veteran had not communicated with VA since March 1998 when he 
submitted a medical expense report for the calendar year 1997.  
After that communication, the Veteran next contacted VA 
requesting a copy of his pension check for the month of May 2003 
related to a Writ of Garnishment.  See May 17, 2003, letter from 
Veteran received by VA on May 23, 2003.  

Following the Veteran's May 2003 communication, he next 
communicated with VA in regards to his non-service-connected 
disability pension in January 2008.  These communications were 
directed, however, toward his 2007 pension amount.  On June 23, 
2008, the PMC received a letter from the Veteran along with 
documentation pertaining to unreimbursed medical expenses for 
2003 and 2004.  

In the aforementioned December 2008 rating decision, the PMC 
denied the Veteran's claim for an increased pension amount.  The 
PMC found that the Veteran had not filed his claim in a timely 
fashion, noting that for the calendar year 2003 the Veteran had 
to submit his claim for an increase before January 1, 2005, and 
that for the calendar year 2004 he had to submit such a claim 
before January 1, 2006.  The PMC also noted in the alternative 
that the Veteran's unreimbursed medical expenses did not exceed 5 
percent of the applicable maximum annual pension rate (MAPR); 
thus, precluding their deduction from his income.  See 38 C.F.R. 
§ 3.272(g)(1)(iii).

The Veteran asserts that VA is at fault for having not sent him 
the proper forms for calendar years 2003 and 2004 and thus his 
award should be increased.  He has noted his limited income and 
requests allowance.

Initially, the Board notes the Veteran's assertion that he was 
not provided with proper forms by VA, i.e. Eligibility 
Verification Reports (EVRs).  However, the Board notes that the 
Veteran had not been provided EVRs as his sole source of income 
was from Social Security Administration (SSA) benefits.  EVRs are 
required in certain cases and the failure to return an EVR can 
result in discontinuance of improved pension benefits.  See 
38 C.F.R. § 3.661(b)(2)(1).  As the Veteran's benefits were never 
discontinued and an EVR was not required, the Board finds no 
scenario under which VA was under any obligation to send the 
Veteran an EVR, which is required for the continuance of 
benefits, rather than an increase thereof, as is the situation in 
the present case.  

As noted above, where pension payment was made at a lower (less 
than maximum) rate for a given 12-month annualization period, 
pension may be increased effective the beginning of the next 12 
month annualization period, if satisfactory evidence is received 
within that period.  38 C.F.R. § 3.660(b)(2).  Accordingly, for 
the annualization periods in question, i.e. calendar years 2003 
and 2004, satisfactory evidence regarding his unreimbursed 
medical expenses would have to have been received by VA before 
January 1, 2005, and January 1, 2006, respectively.  The record 
discloses no evidence received by VA prior to June 23, 2008, for 
these calendar years.  The Veteran does not dispute this fact and 
is aware that this is the basis of the PMC's denial.  
Unfortunately, the regulations are controlling on this matter and 
although the Board is sympathetic, the claim must be denied.  
Gilbert, supra.  


ORDER

Entitlement to an increase in non-service-connected disability 
pension benefits based on unreimbursed medical expenses for the 
calendar years 2003 and 2004 is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


